      Case 2:20-cv-06152-ODW-RAO Document 18 Filed 11/04/20 Page 1 of 2 Page ID #:42




                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL
 Case No.        2:20-cv-06152-ODW-(RAOx)                             Date    November 4, 2020
 Title           Raul Uriarte-Limon v. Northeast Valley Industrial Parks, LLC et al


 Present: The Honorable          Otis D. Wright II, United States District Judge
                Sheila English                             Not reported                        N/A
                Deputy Clerk                        Court Reporter / Recorder                Tape No.
          Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                     Not present                                          Not present
 Proceedings (In Chambers):


         The Court sets the following schedule for the motion to enforce settlement briefing:


                             Event                                     Date
            Deadline for Plaintiff to file Motion      November 13, 2020
            to Enforce Settlement
            Deadline for Defendant to file             November 20, 2020
            Opposition to Motion to Enforce
            Settlement
            Deadline for Plaintiff to Reply in         November 27, 2020
            Support of Motion to Enforce
            Settlement
            Hearing on Plaintiff’s Motion for          December 14, 2020 at 1:30 p.m.
            Class Certification


IT IS SO ORDERED.

                                                                                   :    00




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                Page 1 of 2
      Case 2:20-cv-06152-ODW-RAO Document 18 Filed 11/04/20 Page 2 of 2 Page ID #:43




                                            Initials of Preparer   SE




CV-90 (06/04)                      CIVIL MINUTES - GENERAL                       Page 2 of 2
